Citation Nr: 1400481	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-09 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision impairment, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to service-connected degenerative disc disease status post lumbar hemilaminectomy.

5.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to service-connected degenerative disc disease status post lumbar hemilaminectomy.

6.  Entitlement to service connection for acute cardiovascular accident (CVA) and transient ischemic accident (TIA), claimed as secondary to service-connected ischemic heart disease and/or diabetes mellitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Board denied entitlement to an extension of a temporary disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery.  The Board also reopened previously denied claims of service connection for vision impairment, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and posttraumatic stress disorder (PTSD).  At that time, the Board remanded the reopened claims and the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.

While the case was in remand status, in an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD when the claim of service connection for an acquired psychiatric disorder was readjudicated.  In a November 2013 brief, the Veteran's representative acknowledged that the award of service connection for PTSD satisfied the issue on appeal.

In November 2011, the Veteran's representative submitted a claim for a temporary total rating due to convalescence as a result of surgery for his service-connected degenerative disc disease status post lumbar hemilaminectomy.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that every possible consideration is afforded.  See 38 U.S.C.A. § 5013A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In regard to the issue of entitlement to service connection for vision impairment, the Board remanded the claim to determine the nature of the vision impairment and whether such is related to the Veteran's military service, to include whether such was subject to or aggravated by a superimposed disease or injury, to include head trauma, which resulted in additional disability, or is secondary to service-connected diabetes mellitus.  The Veteran was afforded a VA eye examination in October 2012.  Although the examiner answered some of the questions and considered some of the pertinent evidence, no rationale was provided as to why the Veteran's diabetes mellitus does not aggravate any current eye disorder manifested by vision impairment.  Additionally, while an in-service injury from a grenade explosion was considered, other potential causes from head injuries during service were not expressly addressed.  Moreover, in the May 2011 remand, the Board noted that a June 2006 visual evoked potential (VEP) test was positive and that it was consistent with damage along the neural pathway from the brain to the optic nerve of the eye.  The examiner indicated that there was no optic nerve damage, but did not appear to consider or reconcile the June 2006 record.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Because the October 2012 VA eye examination was not wholly adequate, the Board finds it necessary to remand the claim for another VA examination and medical opinion.  

With respect to the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities and radiculopathy of the left and right lower extremities, the Board remanded the claims to obtain an opinion as to whether the Veteran's complaints regarding the lower extremities were aggravated by service-connected diabetes mellitus and/or degenerative disc disease status post lumbar hemilaminectomy, and/or whether such is related to exposure to herbicides.

The Veteran was afforded a VA examination in connection with the claims in October 2012.  The examiner provided a negative opinion on the matter and addressed the variously claimed theories as to peripheral neuropathy.  The opinion appeared to be based on the proposition that the Veteran does not have peripheral neuropathy.  However, this finding was not explained in the context of medical evidence of record reflecting that the Veteran does have, or has had, peripheral neuropathy.  For instance, a June 2008 letter from Dr. L. indicates that the Veteran has peripheral neuropathy based on clinical testing and that it may be related to the lumbar disability.  This type of evidence was not adequately considered or reconciled.  Furthermore, the VA examiner did not appear to address the separate radiculopathy claims and whether the Veteran has that disability related to service or service-connected disability.  Because the October 2012 VA examination was not wholly adequate, the Board finds it necessary to remand the claim for another VA examination and medical opinion.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.  

As to the issue of entitlement to service connection for CVA and TIA, the Board remanded the claim for any additional development should the Veteran be awarded service connection for the inextricably intertwined claim of service connection for ischemic heart disease.  When the case was in remand status, in a September 2011 rating decision, the RO in Huntington, West Virginia, granted service connection for ischemic heart disease.  Thus, there is a potential theory of entitlement for secondary service connection regarding the possible relationship between the Veteran's CVA and TIA, and ischemic heart disease.

The Veteran was afforded a VA examination in October 2012 in connection with the claim.  The examiner provided a negative opinion on the matter by determining that the Veteran's CVA and TIA were not caused, or aggravated, by ischemic heart disease or diabetes mellitus.  In a November 2013 brief, the Veteran's representative cited to two pieces of medical literature:  (1) Diabetes, Heart Disease and Stroke, by the U.S. Department of Health and Human Services, National Diabetes Information Clearinghouse (NDIC); and (2) The Significant Effects of Diabetes on Coronary Heart Disease Mortality: The Framingham Heart Study, by Fox, Sullivan, D'Agostino and Wilson.  Although this medical treatise information does not apply directly to the case of the Veteran, the literature may better inform a medical expert in providing an opinion as to the Veteran's claim.  Thus, the Board finds it necessary to remand the claim for another VA examination and medical opinion with consideration of the submitted medical treatise evidence.

In regard to the issue of entitlement to a TDIU, the Board remanded the claim because it is was inextricably intertwined with the other claims being remanded and in order to obtain a medical opinion as to whether service-connected disabilities preclude the Veteran from securing or following substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2013).  Although an October 2013 VA examiner provided an opinion that the disabilities, singularly or jointly, do not preclude such employment, the explanation appeared to center on each disability individually and some disabilities were left to the opinion of other examiners.  Moreover, service connection was not awarded for PTSD until after the opinion was obtained.  Thus, the Veteran's psychiatric impairment was not included in the analysis underlying the opinion.  As the circumstances have changed, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

In the May 2011 remand, the Board requested multiple record requests in order to obtain evidence potentially relevant to the Veteran's claims.  Much of the development was completed.  One item to be obtained was the Veteran's VA vocational rehabilitation folder as it appeared that such a folder exists.  A September 2012 letter from the AMC indicates that the vocational rehabilitation folder was requested from the St. Petersburg RO.  However, the record presently before the Board does not appear to include any vocational rehabilitation folder.  Thus, on remand, the Veteran's VA vocational rehabilitation folder should again be requested.  See Stegall, 11 Vet. App. at 271.  

In the November 2013 brief, the Veteran's representative asserted that the most recent readjudication of the claims may not have been on a complete record and that a remand was warranted.  Decisions must be made on a complete record.  See, e.g., 38 C.F.R. § 19.7 (2013) (decisions of the Board are based on a review of the entire record); see also 38 C.F.R. § 19.31 (2013) (supplemental statement of the case to be issued with receipt of additional pertinent evidence).  When the claims were most recently readjudicated in an October 2012 supplemental statement of the case (SSOC), it does not appear that all of the volumes of the Veteran's claims file were available.  Additionally, only the recent VA examinations were cited in the evidence section of the SSOC.  Moreover, it appears the Veteran submitted additional private treatment records to the VA examiners that were not associated with volumes of the claims file until a later date.  Furthermore, review of the Veteran's Virtual VA electronic claims file reveals that additional evidence was obtained in connection with an August 2013 rating decision pertaining to claims not on appeal.  The evidence that is cited to in the rating decision includes more recent VA and private treatment records that may be relevant to his pending claims.  Consequently, when the claims are readjudicated on remand, the entirety of the evidence of record must be considered.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the paper or electronic claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.

2.  Associate the Veteran's VA vocational rehabilitation folder with the paper or electronic claims file, if such exists.  The claims file should be properly documented if such file does not exist.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed vision impairment.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the Veteran's eye disorders, to include any disorder manifested by vision impairment.

The examiner should then offer an opinion as to whether any eye disorder, to include any disorder manifested by vision impairment, is related to the Veteran's military service, to include in-service head trauma from a grenade explosion and other head injuries.  The examiner should also offer an opinion as to whether any eye disorder was caused or aggravated by service-connected diabetes mellitus.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include head trauma, that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of vision impairment and persistent symptoms.  The June 2006 VEP test must be considered or reconciled.  The rationale for any opinion offered should be provided.   

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of the claimed peripheral neuropathy and radiculopathy.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify any disorder of the Veteran that is manifested by pain in the lower extremities, to include whether the Veteran has peripheral neuropathy and/or radiculopathy.  Consideration must be given to the June 2008 letter from Dr. L.

The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and/or degenerative disc disease status post lumbar hemilaminectomy caused or aggravated any peripheral neuropathy or radiculopathy of the bilateral lower extremities.  

The examiner should also offer an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the bilateral lower extremities is related to exposure to herbicides during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of peripheral neuropathy and/or radiculopathy of the bilateral lower extremities.  The rationale for any opinion offered should be provided. 

5.  The Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of the claimed CVA and TIA.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should offer an opinion as to whether any CVA and TIA was caused or aggravated by service-connected ischemic heart disease and/or diabetes mellitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of CVA and TIA.  The two pieces of medical treatise evidence cited to by the Veteran's representative in the November 2013 brief must be considered.  The rationale for any opinion offered should be provided.   

6.  After all of the individual examinations have been completed, the claims file should be forwarded to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, taking into consideration the level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale. 

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and the representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  Any SSOC issued must consider the entirety of the evidence of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

